Citation Nr: 0113613	
Decision Date: 05/15/01    Archive Date: 05/23/01

DOCKET NO.  00-03 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for bilateral 
Eales' Disease, currently rated as 30 percent disabling.

2.  Entitlement to service connection for hearing loss.  

3.  Entitlement to service connection for tinnitus.  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 

INTRODUCTION

The veteran served on active duty from December 1942 to 
December 1946.  He received a Bronze Star Medal and a Purple 
Heart Medal.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama in which the 30 percent evaluation for 
bilateral Eales' Disease was continued.  Service-connection 
for hearing loss and tinnitus was denied and will be 
addressed in the remand portion of this decision.  


FINDING OF FACT

The veteran's bilateral Eales' Disease is manifested by left 
eye visual acuity between 20/20 -1 and 20/200 and right eye 
visual acuity between 20/25 and 20/70.  


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
bilateral Eales Disease have not been met.  38 U.S.C.A. §§ 
1155 and 5103A (West 1991 & Supp. 2000); 38 C.F.R. §§  3.321, 
4.20, 4.84a, Diagnostic Codes, 6007, 6071-6080 (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA, VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  The rating decision, 
as well as the statement of the case (SOC) and supplemental 
statements of the case (SSOC) informed the veteran of 
evidence needed to substantiate the claim.  VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  The Board concludes the 
discussions in the rating decision, SOC and SSOC informed the 
veteran of the information and evidence needed to 
substantiate the claim and complied with VA's notification 
requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  The veteran has not referenced any unobtained 
evidence that might aid the claim or that might be pertinent 
to the bases of the denial of the claim.  The RO requested 
all relevant treatment records identified by the veteran.  
The veteran was provided VA examinations in October 1999 and 
February 2000.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.   

In evaluating the veteran's request for an increased rating, 
the Board considers the medical evidence of record.  The 
medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 (West 
1991 & Supp. 2000); 38 C.F.R. Part 4 (2000).  In so doing, it 
is the Board's responsibility to weigh the evidence before 
it.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In making 
a determination, the Board has carefully reviewed the 
pertinent medical evidence, including the veteran's entire 
medical history in accordance with 38 C.F.R. § 4.1 (2000) and 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 C.F.R. §§ 4.2, 4.6 (2000).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2000). 

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern.  While 
the entire recorded history of a disability is to be reviewed 
by the rating specialist, the regulations do not give past 
medical report precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2000) in the first instance.  Floyd v. Brown, 9 
Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
the VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.

Background  

The VA examined the veteran in October 1999.  Right eye 
visual acuity uncorrected was 20/400 near, 20/200 far and 
corrected was 20/30 minus 1 near and 20/30 plus 1 far.  Left 
eye visual acuity uncorrected was 20/400 near, 20/200 far and 
corrected was 20/40 minus 1 near and 20/30 minus 1 far.  
Diplopia was not present and there was no visual field 
defect.  External examination revealed some scarring of the 
iris and distortion with residual white capsular fragments 
appearing in both pupillary zone.  There were in place 
posterior chamber intraocular lenses in both eyes.  After 
dilatation, funduscopic examination revealed bilateral 
retinal scarring secondary to previous diathermy.  He also 
had slight to pale optic nerves bilaterally.  The diagnoses 
were history of Eales' Disease with diathermy treatment and 
pseudophakia, bilaterally.  

The February 1999 to January 2000 private medical records 
show that the veteran was seen by an ophthalmologist.  In 
February 1999 distance visual acuity with correction was 
20/60 and 20/50.  There was external scarring of the left 
eye.  In April 1999 distance visual acuity with correction 
was 20/25 and 20/30.  The physician wrote, in November 1999, 
that a fluorescein angiogram was done for the cystoid macular 
edema of the veteran's left eye.  The angiogram revealed 
cystoid macular edema with retinal capillary telangiectasias 
and leakage at the level of the retina from areas of 
capillary dropout.  The private physician believed that the 
veteran's Eales' Disease caused capillary irregularities in 
the macula, causing cystoid macular edema in his left eye.  
Distance visual acuity with correction was 20/40 and 20/200.  

In December 1999 the impression was Eales' Disease with 
resolved cystoid macular edema of the left eye.  Examination 
of the right eye revealed that the optic nerve was healthy 
and fovea was dry.  There were some sheathed retinal vessels 
consistent with Eales' Disease, but no neovascularization 
elsewhere.  There was some panretinal photocoagulation in the 
periphery.  Examination of the left eye showed that the 
intraocular lens was in good position.  

In January 2000 a private physician wrote that the veteran's 
status was post multiple ocular surgeries including cataract 
extraction anterior vitrectomy and secondary intraocular lens 
implantation.  The veteran was recently treated by a retina 
specialist for cystoid macular edema of the left eye 
resulting in decreased visual acuity.  He had a long-standing 
exophoria in the eyes, which resulted in occasional diplopia.  
This had more recently deteriorated into more frequent 
sensation of double vision.  For this reason he had been 
given a temporary Frenal prism.  The impression was right 
exotropia and distance visual acuity with correction was 
20/40 and 20/50.  

The VA examined the veteran in February 2000.  The right eye 
visual acuity uncorrected was 20/400 minus 1 near, 20/400 far 
and corrected was 20/40 near and 20/30 far.  The left eye 
visual acuity uncorrected was 20/200 near, 20/60 far and 
corrected was 20/20 near and 20/20 minus 1 far.  The veteran 
corrected with hyperopic, astigmatic and presbyopic 
corrections.  The diplopia chart showed diplopia in all of 
the central areas of the field rated as 5/200.  Visual fields 
tests show fairly normal visual fields except for slight 
superior depression of the right visual field inferiorly.  

External examination revealed an alternating isotropia, which 
varied but measured from 5-15 prism diopters.  He controlled 
this fairly well and especially controlled with his Frenal 
prism on his glasses.  Slit lamp examination revealed 
posterior chamber intraocular lenses in good position 
bilaterally.  Fundoscopic examination revealed some macular 
scarring bilaterally secondary to the old Eales' Disease.  
The diagnoses were history of Eales' Disease, bilaterally, 
status post cataract extraction, right eye with two secondary 
implants, status post cataract extraction, left eye, with one 
secondary implant, diplopia secondary to alternating 
isotropia, refractive error and presbyopia.  

In March 2000 a private physician wrote that the veteran's 
left eye best corrected visual acuity to be 20/200.  He 
referred him to another private physician who performed 
Fluorescein angiography and determined that the veteran had 
cystoid macular edema from retinal capillary telangiectasia.  
The other private physician was of the opinion that the 
veteran's Eales' Disease was the cause of the capillary 
abnormality.  

A private physician wrote, in July 2000, that the veteran's 
vision was 20/70 in the right eye and 20/25 in the left eye.  
His Eales' Disease returned and produced neovascularization 
in the left eye.  

Analysis  

The veteran's Eales' Disease is rated under 38 C.F.R. 
§ 4.84a, Diagnostic Code 6007 for recent intra-ocular 
hemorrhage.  The disability, in chronic form, is to be rated 
from 10 percent to 100 percent for impairment of visual 
acuity or field loss, pain, rest-requirements, or episodic 
incapacity, combining an additional rating of 10 percent 
during continuance of active pathology.  The minimum rating 
during active pathology is 10 percent.  38 C.F.R. § 4.84a 
(2000).  

The severity of visual acuity loss is determined by applying 
the criteria set forth at 38 C.F.R. § 4.84a (2000); the 
assignment of disability evaluations for visual acuity is a 
purely mechanical application of the rating criteria.  Under 
these criteria, impairment of central visual acuity is 
evaluated from noncompensable to 100 percent based on the 
degree of the resulting impairment of visual acuity.  38 
C.F.R. § 4.84a, Diagnostic Codes 6061 to 6079 (2000).  A 
disability rating for visual impairment is based on the best 
distant vision obtainable after the best correction by 
glasses.  38 C.F.R. § 4.75 (2000).  The percentage evaluation 
will be found from Table V by intersecting the horizontal row 
appropriate for the Snellen index for one eye and the 
vertical column appropriate to the Snellen index of the other 
eye.  38 C.F.R. § 4.83a (2000).  

In November 1999 the veteran's left eye visual acuity was 
20/200 and his right eye visual acuity was 20/40.  A 20 
percent evaluation is warranted where vision in one eye is 
20/200 and vision in the other eye is 20/40.  38 C.F.R. 
§ 4.84a, Diagnostic Code 6077 (2000).  Therefore, the 
evidence does not show that the veteran's service-connected 
Eales' Disease warranted an evaluation in excess of the 
current 30 percent.  In January 2000 distance visual acuity 
with correction was 20/40 and 20/50, which warrants a 10 
percent evaluation.  38 C.F.R. § 4.84a, Diagnostic Code 6079 
(2000).  In addition, the evidence subsequent to January 2000 
reflects that the veteran has no compensable impairment of 
visual acuity pursuant to Code 6079 (a noncompensable 
evaluation is warranted where vision in one eye is 20/40 and 
vision in the other eye is 20/40 or better).  The clinical 
findings in February 2000 were right eye visual acuity of 
20/30 and left eye visual acuity of 20/20 minus 1 and in July 
2000 were visual acuity of 20/70 in the right eye and 20/25 
in the left eye.  Thus, the evidence does not demonstrate 
that the criteria for an evaluation in excess of the current 
30 percent have been met.  An increased evaluation is 
therefore not appropriate.  

The Board notes that the February 2000 visual tests showed 
average concentric contractions of 34.37 degrees, 40.62 
degrees and 47.50 degrees.  However, these average concentric 
contractions do not warrant an evaluation in excess of the 
current 30 percent.  38 C.F.R. § 4.84a, Diagnostic Code 6080 
(2000).

For a higher rating to be warranted the evidence would have 
to show greater impairment from visual acuity loss or visual 
field loss.  


ORDER

An increased evaluation for Eales' Disease is denied.


REMAND

The veteran has made claims of entitlement to service 
connection for hearing loss and tinnitus.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  In reviewing the evidence of record 
the Board finds that there is an opinion from a private 
audiologist relating the veteran's hearing loss to service.  
In addition, there are private medical records showing that 
the veteran has been seen for hearing loss since 1977.  The 
veteran has not been examined by the VA with regard to 
hearing loss or tinnitus.  Given the change in the 
regulations a remand is necessary for the RO to comply with 
the notice and duty to assist provisions contained in the new 
law.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The veteran should be afforded VA 
examinations to determine the etiology 
and likely onset of the hearing loss and 
tinnitus.  The claims folder and a copy 
of this remand should be made available 
to the examiner for review before the 
examination and the examiner is asked to 
indicate in the examination report that 
the claims folder has been reviewed.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.  

After reviewing the complete claims 
folder, to include the service medical 
records, the examiner should specifically 
express opinions as to whether it is at 
least as likely as not that the veteran's 
hearing loss and / or tinnitus was 
incurred in or aggravated by service.  
The examiner should provide a complete 
rationale for all conclusions reached and 
opinions expressed.

3.  The veteran is advised that failure 
to report for a scheduled VA examination 
may have adverse consequences, including 
the possible denial of the claim.  See 38 
C.F.R. § 3.655(b) (2000); Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examinations do not include 
all tests, reports, special studies, or 
opinions requested, appropriate 
corrective action is to be implemented.

5.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 


